Name: 79/56/EEC: Commission Decision of 13 December 1978 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to women' s, girls' and infants' (other than babies' ) knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres, falling within heading No ex 60.04 of the Common Customs Tariff (NIMEXE codes 60.04-21, 25, 51, 53), originating in Czechoslovakia and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-01-20

 nan